UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA
DEC ~4 2017

MICHAEL ROSEBAR, et al., m
srk, U.S. D|str|ct & Bankrupw

)
Plaimiffs’ § C°"l'!s fur the District of Co|umb|a
v. § Civil Action No. l7-932 (UNA)
JUDGE THOMAS F. HOGAN, el al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on plaintiffs’ applications to proceed in forma pauperis
and their pro se civil complaint. The applications will be granted, and the complaint will be

dismissed.

Michael Rosebar and Erin Rosebar were defendants in a criminal matter, see United
States v. Rosebar~ Crim. No. 16-18 (D.D.C. filed Feb. 4, 2016), before The Hon. Thomas F.
Hogan. All of the Rosebars’ claims pertain to then-ongoing criminal proceedings, including the
investigation of their criminal activities, the grand jury proceedings and resulting indictment, the
forfeiture of the Rosebars’ assets, Mr. Rosebar’s pre-trial detention, and the presiding judge’s
pre-trial rulings, particularly those pertaining to the speedy trial clock and defense counsel. The
Rosebars brought this civil rights action under 42 U.S.C. § 1983 and Bivens v. Six Unknown
Namea' Agenls ofFed. Bureau ofNarcotz`cS, 403 U.S. 388 (1971). Generally, plaintiffs alleged
violations of rights protected by the First, Fourth, Fifth, Sixth, Seventh and Fourteenth
Amendments to the United States Constitution committed by Judge Hogan, the United States

Attorney’s Offlce for the District of Columbia, the prosecuting attorneys, the grand jurors, prior

defense counsel, and a creditor, David Brooks, who previously had obtained a judgment against
the Rosebars in the Superior Court of the District of Columbia.l Plaintiffs demanded monetary

damages totaling $50,400,000.

Plaintiffs’ claims against Judge Hogan arise from actions taken in his judicial capacity.
For example, plaintiffs challenge Judge Hogan’s decision not to dismiss the indictment, see
Compl. at 7, to appoint defense counsel not of the Rosebars’ choosing, id. at lO, and to deny
their request to allow Milton Joseph Taylor to represent them, id. at ll, l5, 23-24, Absolute
judicial immunity protects Judge Hogan from suit. See Mz`rales v. Waco, 502 U.S. 9 (1991); see

also Forrester v. White, 484 U.S. 219, 226-27 (l988).

The Rosebars’ claims against the remaining defendants Were premature. In essence, the
Rosebars challenged practically every aspect of a criminal case which had not concluded when
they filed their civil complaint. Mr. Rosebar has been convicted and has appealed his conviction
and sentence to the United States Court of Appeals for the District of Columbia Circuit. Mrs.
Rosebar has entered into a plea agreement lf there had been a constitutional violation in
connection with the criminal proceedings, the matter is best left for the District of Columbia
Circuit to decide. Furthermore, unless and until the Rosebars’ convictions or sentences are

invalidated, they are not entitled to monetary damages See Abella v_ Rubl`no, 63 F.3d 1063,

 

' The Court dismisses Milton Joseph Taylor as a party to this action. Notwithstanding Mr. Taylor’s claim to be “a
leading Head Counsel of Record,” Compl. at 3, he is not an attomey. As Mr. Taylor is well aware, see McC/eod v.
U.S. Parole Comm ’n, 74 F. Supp. 3d 154, 155 n.l (D.D.C. 2014); Saunders v. UnitedStates, 72 F. Supp. 3d 105,
107 n.1 (D.D.C. 2014); Leach v. U.S. Parole Comm ’n, 522 F. Supp. 2d 250, 251 n.l (D.D.C. 2007), he cannot
represent the interests of the Rosebars or any other party in this or in any other court proceeding Furthermore,
because Mr. Taylor cannot show that any ofthe alleged trial court errors have affected him personally, he lacks
standing to bring any claim pertaining to the criminal case against the Rosebars. See Jones v. Yanta, 610 F. Supp.
2d 34, 41 (D.D.C. 2009) (finding that wife, mother-in-law, and son of criminal defendant lacked standing to bring
Bivens claims related to the defendant’s trial).

1065 (l lth Cir. 1995) (citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)); Zoll'coj§”er v.
FBI, 884 F. Supp. 173, 176 (M.D. Pa. 1995) (“Just as a claim of an improper conviction asserted
against a state official is not cognizable under § 1983 absent invalidation of the conviction via
the proper avenues of redress, so such a claim asserted against persons acting under federal law

is not cognizable under Bivens, regardless of the statutory or constitutional provisions cited.”).

The Court dismisses Judge Hogan as a party to this action and all claims against him, and
dismisses the complaint and this civil action without prejudice. An Order consistent with this

Memorandum Opinion is issued separately.

/
DATE; November E%i)i? M M

United 8ta)és District Judge